IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION ONE

STATE OF WASHINGTON,                             No. 76311-3-1

                        Respondent,

                V.                               UNPUBLISHED OPINION

BRANDT, WILLIAM HENRY
DOB: 04/23/1947,

                        Appellant.               FILED: June 10, 2019

       SCHINDLER, J. — A jury convicted William Henry Brandt of attempted residential

burglary. On appeal, Brandt argued the trial court committed error during the trial by not

ordering a competency evaluation. Brandt also argued the no-contact order the court

imposed exceeded the statutory maximum. The State conceded the court erred by

imposing a no-contact order that exceeded the statutory maximum of five years.

       We concluded the record did not reflect whether the trial court considered there

was reason to doubt Brandt's competency. We remanded to the trial court to hold a

hearing, weigh the pertinent factors, and enter written findings on the dispositive

threshold question of whether there was reason to doubt competency. We also directed

the court to amend the no-contact order to accurately reflect a 5-year, not a 10-year,

maximum duration. State v. Brandt, No. 76311-3-1 (Wash. Ct. App. Nov. 13, 2018)

(unpublished), http://www.courts.wa.gov/opinions/pdf/763113.pdf.

       On remand, the court entered extensive findings of fact and conclusions of law
No. 76311-3-1/2

addressing Brandt's competency. The unchallenged findings state it was "clear" to the

trial judge that Brandt "had represented himself at trial before" and "knew the process,

he knew the procedure, he knew who all the people involved were and their roles, and

he was able to assist in and prosecute his defense." The court "saw no physical

manifestations of incompetence from the defendant." The findings state that

      [h]ad the court seen any evidence that the defendant was not
      understanding the proceedings, or was unable to assist or prosecute his
      own defense, the proceedings would have been concluded and a
      Competency Evaluation would have been ordered.

      The trial court concluded Brandt "clearly understood what was happening

throughout the trial, he knew what the stakes were, knew what was at issue, and

he was clearly able to participate in his own defense."

      The court is convinced by a preponderance of the evidence that the
      defendant understood the nature of the proceedings against him and was
      able to assist in the preparation of a defense, and therefore, was
      competent to stand trial.

      Because the unchallenged findings of fact establish there was no reason to doubt

Brandt's competency, we affirm the jury conviction of attempted residential burglary.

However, because the court did not amend the no-contact order to accurately reflect a

five-year statutory maximum, we remand with directions to correct the no-contact order

to impose the statutory maximum of five years.




WE CONCUR:




                                            2